Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D19-2465
                      Lower Tribunal No. F17-3115C
                          ________________


                            Ladonna Florence,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.


      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.
     Affirmed. See Siegel v. State, 68 So. 3d 281, 286 (Fla. 4th DCA 2011)

(“A trial court’s rulings on the propriety of peremptory challenges are

reviewed under the abuse of discretion standard.”); Washington v. State, 773

So. 2d 1202, 1204 (Fla. 3d DCA 2000) (recognizing that “a juror’s unfriendly

or hostile tone while answering questions” is a facially race neutral reason

for the exercise of a peremptory strike because it is not based on race); see

also Infantes v. State, 941 So. 2d 432, 434 (Fla. 3d DCA 2006) (concluding

the trial court did not abuse its discretion in permitting the State to pose

unrelated hypothetical scenarios to the prospective jurors to determine

whether the prospective jurors could correctly apply the law).




                                      2